PER CURIAM:
Paula D. George sued her employer, the Secretary of the Navy, alleging violations of Title VII of the Civil Rights Act of 1964, as amended, 42 U.S.C.A. §§ 2000e to 2000e-17 (West 2003 & Supp.2011). She appeals the district court’s order granting her employer’s motions to dismiss and for summary judgment. We have reviewed the record and find no reversible error. Accordingly, we affirm substantially for the reasons stated by the district court. George v. Mabus, No. 4:11-cv-00106-BO (E.D.N.C. Jan. 13, 2012; Feb. 6, 2012). We dispense with oral argument because the facts and legal contentions are adequately presented in the material before the court and argument would not aid the decisional process.

AFFIRMED.